IN THE SUPREME COURT OF PENNSYLVANIA



IN RE:                                    :    NO. 444
                                          :
         ESTABLISHMENT OF                 :    JUDICIAL ADMINISTRATION
                                          :
         COMMITTEE ON COURT
                                          :    DOCKET
         REPORTING AND                    :
         TRANSCRIPTS AND                  :
         APPOINTMENT OF INITIAL           :
         MEMBERS                          :
                                          :



                                         ORDER

PER CURIAM

      AND NOW, this 12th day of May, 2015, it is ORDERED pursuant to Article V,
Section 10 of the Constitution of Pennsylvania, that the Court establishes the
Committee on Court Reporting and Transcripts.

       The Committee shall consist of the following members appointed by the Supreme
Court of Pennsylvania, one of whom shall be designated as Chair and one of whom
shall be designated as Vice-Chair:

         (1)   One representative of the Superior Court of Pennsylvania;

         (2)   One representative of the Commonwealth Court of Pennsylvania;

         (3)   Two president judges of the courts of common pleas chosen from among
               the judicial districts of the Commonwealth;

         (4)   The district court administrator of the Philadelphia County Court of
               Common Pleas;

         (5)   The district court administrator of the Allegheny County Court of Common
               Pleas;

         (6)   Two district court administrators chosen from among the judicial districts
               of the Commonwealth other than Philadelphia and Allegheny;
      (7)     Two providers of court reporting services representing the various
              methods currently in usage within Pennsylvania; and

      (8)     Two members of the Pennsylvania Bar.

       Initial appointments shall be for one-, two- or three-year terms, and these
members may serve one additional three-year term. Thereafter appointments shall be
for three years and members shall serve no more than two consecutive three-year
terms. A replacement appointee shall serve for the balance of the unexpired term.

       The Committee shall review current rules and practices, and, upon concurrence
of the Court Administrator, recommend revisions to the Uniform Rules Governing Court
Reporting and Transcripts. The Administrative Office shall provide staff support to the
Committee.

      The initial Committee members and their terms are as follows:


                             Term expiring June 1, 2016:

                          The Honorable Stephen G. Baratta
            President Judge, Court of Common Pleas of Northampton County

                                    Joseph H. Evers
                   District Court Administrator, Philadelphia County

                               Joseph D. Seletyn, Esq.
                     Prothonotary, Superior Court of Pennsylvania

                                Kristin W. Brown, Esq.
                 Prothonotary, Commonwealth Court of Pennsylvania




                             Term expiring June 1, 2017:

                         The Honorable Maureen A. Skerda
        President Judge, Court of Common Pleas of Warren & Forest Counties

                                Gerald C. Montella, Esq.
                     District Court Administrator, Delaware County




                                         -2-
                                 Cheryl Hansberry
                      Official Court Reporter, Dauphin County

                               Samuel Milkes, Esq.


                           Term expiring June 1, 2018:

                               Claire C. Capristo, Esq.
                   District Court Administrator, Allegheny County

                                    Tami B. Kline
             District Court Administrator, Columbia & Montour Counties

                                 Melissa Keating
                          Court Reporter, Mercer County

                            Chena L. Glenn-Hart, Esq.

      The Honorable Stephen Baratta is hereby designated as Chair, and Chena
Glenn-Hart is designated as Vice-Chair, of the Committee.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective immediately.




                                        -3-